DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/07/2022 has been entered.
Status of Claims
Independent claim 1 is amended. Claims 2, 5-8 and 10-15 are withdrawn. Claims 1, 3, 4 and 9 and 16-19 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4 and 9 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claim 1 recites "...an entirety of the gap and the one of the vertical walls that is adjacent to the single crystal silicon ingot each extends in a direction parallel to a central axis of the single crystal silicon ingot", which is not described in the specification as originally filed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US 20060124052 A1, “Harada”), and further in view of Ferry et al (US 20040055531 A1, “Ferry”).
Regarding claim 1, Harada (entire document) teaches a heat shield member 36 (shielding member) provided in a single crystal pulling device 10 (apparatus) for pulling a single crystal silicon rod 25 (ingot) from a silicon melt 12 which is stored in a quartz crucible 13 and is heated by a heater 18 placed around the crucible 13 (fig 2, 0031), the heat shielding member comprising a tube portion 37 (cylindrical tubular portion) surrounding an outer circumferential surface of the single crystal silicon ingot/rod 25 (fig 2, 0035); and a ring-shaped member 41/47 (projecting portion) under the tubular portion 37, wherein the projecting portion has an upper wall 46, a bottom wall 42, and two vertical walls 44 including an inner wall and an outer wall (fig 1, 0036-0037); a heat 
Harada further teaches the inner wall of the two vertical walls 44 that is adjacent to the silicon rod/ingot 25 (figs 1 and 2) and the heat insulating material 47 is positioned inside the walls 44/42/46 (figs 1-10), and the one of the vertical walls (inner wall) that is adjacent to the single crystal silicon ingot 25 extends in a direction parallel to a central axis of the singe crystal silicon ingot 25 (figs 1-10), but does not explicitly teach that there is a gap between one of the vertical walls that is adjacent to the silicon ingot and the heat insulating material, and an entirety of the gap extends in a direction parallel to a central axis of the single crystal silicon ingot. However, Ferry (entire document) teaches a heat shield assembly, wherein a bottom portion of a chamber 94 (gap) is defined between a bottom end vertical wall portion 48 (adjacent to the silicon ingot I) and a bottom vertical portion of an insulation (figs 1, 2 and 2A, 0032-0033), and the entire bottom portion of the chamber/gap (formed by the bottom end vertical wall portion and the left vertical surface of the bottom vertical portion of the insulation) has an annular shape (figs 1, 2 and 2A, 0032-0033), e.g., extends in a direction parallel to a central axis of the single crystal silicon ingot I. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Harada by providing a gap/chamber at a bottom portion of the heat shielding member as suggested by Ferry in order to control a heat transfer of the inner/outer shields/walls and increases the axial temperature gradient of the solid-liquid interface to allow the pull rate of the crystal puller to be increased (Ferry 0009 and 0032-0033). 
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
Regarding claims 4 and 9, Harada/Ferry teaches that the one of the vertical walls (the inner wall of the vertical walls 44) that is adjacent to the single crystal silicon ingot has a graphite (carbon) material (Harada 0036).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable Harada/Ferry as applied to claim 1, 3, 4 and 9 above, and further in view of Li et al (CN 105239150 A, machine translation, “Li”).
Regarding claims 16, 17, 18 and 19, Harada/Ferry teaches the gap as addressed above, but does not explicitly teach that a difference between a diameter of an opening of the heat shielding member and a diameter of an opening of the heat insulating material is 15 mm or more (e.g., the gap being 15 mm or more). However Li teaches a furnace for growing a silicon ingot, wherein a distance between the outer wall of the inner cylinder and the heat preservation layer is not less than 5 mm (0017 and claim 6), overlapping the instantly claimed 15mm or more. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Harada/Ferry by providing a gap between the inner wall and the insulating material as suggested by Li in order to reduce production costs and improve the quality of the ingot products (Li 0056, 0057, 0062 and 0067). Also, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 .
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that “the “gap” 94 of FERRY “extends generally from the top end 91 of the inner shield upper section 44a to the bottom end 49 of the outer shield lower section 46b” in a direction oblique to a central axis of the silicon ingot (See Ferry at Paragraph [0032])… there are no walls in the chamber 94 of FERRY (including even the lower section of the chamber 94 identified by the Examiner) that extend in a direction parallel to a central axis of the single crystal silicon ingot” have been considered, but not found persuasive. It is firstly noted that the primary reference to Harada explicitly teaches the two vertical walls 44, and the inner wall of the two vertical walls 44 that is adjacent to the silicon rod/ingot 25 (figs 1 and 2). Also, the secondary reference to Ferry explicitly teaches an inner wall (vertical bottom end portion 48) that is adjacent to the silicon rod/ingot (figs 1 and 2); Ferry further teaches a bottom portion of a chamber 94 (gap) is defined between the bottom end vertical wall portion 48 (adjacent .
In response to applicant’s argument that there is no teaching, suggestion, or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jae-gun Park (US 6146459 A) teaches that an entirety of the gap (housing 234) having a vertical inner wall 1310 and a vertical outer wall 1320 and the one of the vertical walls (the vertical inner wall 1310) that is adjacent to the single crystal silicon ingot each extends in a direction parallel to a central axis of the single crystal silicon ingot 228 (figs 5, 13 and 14A-14D).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714